Citation Nr: 0323557	
Decision Date: 09/11/03    Archive Date: 09/23/03

DOCKET NO.  02-01 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. N. Bland, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1986 to 
October 1989.  He also has unverified service with the Naval 
Reserves from October 1989 to September 1994.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an August 2001 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  
The veteran testified at a hearing before the undersigned 
Veterans Law Judge at the San Antonio VA office in January 
2003.


FINDING OF FACT

The veteran's back disability is not related to service and 
was first manifest several years after service.


CONCLUSION OF LAW

A chronic back disability was not incurred in or aggravated 
by active service, and may not be so presumed.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 
3.303, 3.304, 3.307 and 3.309 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initial Matters:  Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5103, 5103A, 5107 and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 2002), 
redefined VA's duty to assist a veteran in the development of 
a claim.  The Board finds that all relevant evidence has been 
obtained with regard to the veteran's claim, and that the 
requirements of the VCAA have in effect been satisfied.

The veteran's service medical records are associated with the 
claims folder.  The RO obtained treatment records from the 
veteran's treating physicians.

The veteran was afforded a VA examination in July 2001.  The 
VA obtained a medical opinion as to whether the veteran's 
current back disability is a residual of his in-service back 
injury.

The veteran and his representative have been provided with a 
statement of the case and supplemental statements of the case 
that discuss the pertinent evidence, and the laws and 
regulations related to the claim, and essentially notify them 
of the evidence needed by the veteran to prevail.  In a 
letter dated in February 2002, the RO notified the veteran of 
the evidence needed to substantiate his claim and offered to 
assist him in obtaining any relevant evidence.  The letter 
gave notice of what evidence the veteran needed to submit and 
what the VA would try to obtain.  There is no identified 
evidence that has not been accounted for and the veteran's 
representative has been given the opportunity to submit 
written argument.  The Board finds that the VA notified the 
veteran and the veteran's representative of the information 
and any medical or lay evidence not previously submitted, 
that is necessary to substantiate the claim.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove his claim and that there is no prejudice 
to him by appellate consideration of the claim at this time 
without a prior remand of the case to the RO for providing 
additional assistance to the veteran in the development of 
his claim as required by the VCAA or to give the 
representative another opportunity to present additional 
evidence and/or argument.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  Hence, no further notice or assistance to the 
veteran is 


required to fulfill VA's duty to assist him in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Pertinent Criteria

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2002).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may 
legitimately be questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
When disease is shown as chronic in service, or within a 
presumptive period so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date are service connected unless 
clearly attributable to intercurrent causes.  
38 C.F.R. § 3.303(b) (2002).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d) (2002).

In addition, if a veteran served continuously for ninety (90) 
or more days during a period of war or after December 31, 
1946, and if arthritis became manifest to a degree of 10 
percent or more within one year from the date of the 
veteran's termination of such service, that condition would 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  Such a presumption would be rebuttable, however, by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2002).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), it was observed that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Analysis

The veteran contends that his current degenerative disk 
disease with spondylosis of the lumbar spine and compression 
fracture of the lumbar spine are residuals of a back injury 
he obtained while in active military service.  He asserts 
that he fell 9 feet from the O2 to the O1 level while aboard 
a ship and landed on his left buttocks.

After review of the record, the Board concludes that the 
preponderance of the evidence is against the claim for 
service connection for a back disability.

The veteran served on active duty from October 1986 to 
October 1989.  His service medical records show that he had 
complaints of back pain in May 1988.  In a medical record 
dated in June 1988, the veteran attributed his lower back and 
buttock pain, with intermittent numbness to a 9 foot fall 
aboard a ship landing one year prior when he fell onto his 
left buttocks.  The veteran complained of a steady, dull ache 
brought on by prolonged sitting or laying supine that 
worsened over the last year.  A pilonidal cyst over the 
sacrum was diagnosed in June 1988.  Physical examination was 
essentially negative, with no specific point tenderness, 
crepitus, or curvature.  There was no gross motor weakness or 
gait abnormality.  X-ray study was essentially negative.  The 
treating physician also diagnosed post traumatic back pain 
with mild sacroilleitis, but found no evidence of an old 
fracture.  The pilonidal cyst was surgically removed in June 
1988.  Service medical records of follow-up visits from June 
1988 to July 1988 indicate that the veteran healed properly 
and that there were no complications from the surgery.

Service medical records do not indicate that the veteran had 
any complaints of back pain after the June 1988 surgery.  The 
veteran's separation examination dated in July 1989 indicates 
a normal musculoskeletal and spinal clinical evaluation.  
When questioned in a June 1991 report of medical history 
whether he ever had or now had recurrent back pain, the 
veteran reported that he did not.  The veteran's 
musculoskeletal and spinal examination was normal.  

At the January 2003 hearing, the veteran testified that he 
continued to have back pain after he was discharged in 1989, 
and that he treated his back pain with over the counter 
medications until 1998.  

The record shows that the veteran began medical treatment for 
a back disability in June 1998.  The veteran's treatment 
followed an on-the-job back injury he obtained in June 1998 
while lifting cases of soda.  Acute lumbar strain with lumbar 
and sacroiliac dysfunction was diagnosed by Dr. M. M.  In the 
initial evaluation form dated in June 1998, Dr. M. M. 
indicated that the veteran had no prior back problems.  It 
was noted that the veteran complained of gradual onset of low 
back pain starting on June 13, 1998.  The veteran continued 
treatment and physical therapy for his back until August 
1998.  A medical report shows that a workers' compensation 
claim was filed.

There is medical evidence that the veteran currently has a 
back disability.  A July 2001 VA examination report reflected 
a diagnosis of status post low back injury with residuals of 
pain, stiffness, and moderate diffuse lumbar spondylosis with 
multilevel degenerative disk disease from L2-3 to L4-5.

An x-ray report from Dr. M. B. dated in January 2002 that 
reveals spondylosis with spurring of each lumbar vertebra 
with mild central compression fracture in the superior end 
plate of L3.  It was also noted that there was disk narrowing 
at L2-L3 and bulging of the disk at L3-L4, L4-L5 and L5-S1 
but without disk herniation.

The Board finds that there is persuasive medical evidence 
that medically relates the back disability to a post-service 
back injury, not the in-service back injury.  A July 2001 VA 
examination report indicates that x-ray examination revealed 
moderate diffuse lumbar spondylosis with multilevel 
degenerative disk space disease from L2-3 through L4-5.  
Status post low back injury with residuals of pain, stiffness 
and moderate diffuse lumbar spondylosis with multilevel 
degenerative disk disease from L2-3 to L4-5 was diagnosed.  
The examiner opined that "it is least likely as not that 
this gentleman's back problems are related to his back injury 
in service.  It is more likely than not that his current back 
problem[s] are related to his injury that occurred while 
working for Coca Cola . . ." in 1998.  In other words, the 
examiner opined that it was more likely than not that the 
veteran's current back problems were not due to his back 
injury during active military service.  The VA examiner based 
this conclusion on the June 1998 report by Dr. M. M. which 
was negative for prior back problems or injuries.

The veteran also submitted a statement from Dr. F. K. dated 
in May 2002.  Dr. F. K. stated that after reviewing an MRI of 
the veteran's lumbar spine, it was conceivable that a fall of 
9 feet would have caused the compression fracture for which 
Dr. F. K. was treating the veteran.  The Board notes that Dr. 
F. K. did not state with any degree of certainty that the in-
service injury is, in fact, the cause of the fracture.  
Moreover, X-ray study during service was not indicative of 
such fracture.

The veteran has not submitted or identified any medical 
evidence showing a diagnosis of a back disability soon after 
service.  Because there is no evidence that the veteran's 
degenerative disk disease or compression fracture was 
manifested to a compensable degree within the first year 
after service separation, service connection may not be 
presumed under the chronic disease presumption afforded by 38 
C.F.R. §§ 3.307, 3.309. 

The veteran's own assertions that his current back disability 
is medically related to his in service back injury are 
afforded no probative weight.  As a layperson who is 
untrained in the field of medicine, the veteran himself is 
not competent to provide a medical opinion as to this matter.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

The medical evidence shows that the veteran sustained a back 
injury in service, and that this back injury had resolved at 
the time of separation from service.  The medical evidence 
further shows that degenerative disk disease and the 
compression fracture of the lumbar spine were diagnosed over 
ten years after active service.  Persuasive medical evidence 
of record medically relates the current diagnosis of 
degenerative disk disease and the compression fracture of the 
lumbar spine to a post-service event, in this case work 
related activies, not to the in-service back injury.  In 
Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000), the Federal 
Circuit indicated that a veteran seeking disability benefits 
must establish the existence of a disability and a connection 
between the veteran's service and the disability.  In the 
present case, the persuasive evidence of record establishes 
that the veteran's current back disability is not related to 
the back injury in service.

Therefore, for the reasons discussed above, the Board finds 
that service connection for a back disability to include 
degenerative disk disease and the compression fracture of the 
lumbar spine is not warranted.  The Board concludes that the 
preponderance of the evidence is against the claim of service 
connection, and the claim is denied.  Since the preponderance 
of the evidence is against the claim for service connection, 
the benefit of the doubt doctrine is not for application with 
regard to this claim.  VCAA; Gilbert, 1 Vet. App. 49.


	(CONTINUED ON NEXT PAGE)






ORDER

Entitlement to service connection for a back disability is 
denied.



	                        
____________________________________________
	N. R. Robin
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

